Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: David Asai Chief Financial Officer Tel: 703/925-6337 Email: david_asai@learningtree.com LEARNING TREE INTERNATIONAL ANNOUNCES FOURTH QUARTER and FISCAL YEAR 2016 RESULTS HERNDON, VA., January 13, 2017 – Learning Tree International, Inc. (OTCQX: LTRE) announced today its revenues and results of operations for its fourth quarter and full fiscal year 2016, which ended September 30, 2016. In its fourth quarter of fiscal year 2016, Learning Tree reported revenues of $21.7 million, loss from continuing operations before income taxes of $2.0 million, and a net loss of $2.2 million, or $(0.17) per share. The Company recorded a restructuring charge of $1.9 million in the fourth quarter of fiscal year 2016 related to one of its leased facilities. Excluding the restructuring charge, the loss from continuing operations before income taxes would have been $0.1 million. These results compare with revenues of $25.6 million, income from continuing operations before income taxes of $0.8 million, and net income of $0.7 million, or $0.06 per share, in Learning Tree’s fourth quarter of fiscal year 2015. For the full fiscal year 2016, Learning Tree reported revenues of $81.6 million, loss from continuing operations before income taxes of $12.3 million, and a net loss of $12.7 million, or $(0.96) per share. These results compare with revenues of $94.9 million, loss from continuing operations before income taxes of $9.3 million, and a net loss of $12.6 million, or $(0.95) per share, for the full fiscal year 2015. The results for the full fiscal year 2016 include the $1.9 million restructuring charge described above, while the results for the full fiscal year 2015 include a $2.8 million loss from discontinued operation from the sale of our subsidiary in France. To address the decline in our revenue, we have been executing upon new strategies to increase the number of attendees in our public courses and expand our overall customer base. We have also been working to reduce our operating expenses and have accelerated ourpreviously announced comprehensive cost reduction programwith the goal of significantlyreducing our fiscal year 2017 overallexpenses. Our liquidity and working capital needs have historically been funded through our cash and cash equivalents. At September 30, 2016, our capital resources consisted of cash and cash equivalents of $8.5 million. To provide additional resources to improve the Company’s liquidity, on January 12, 2017, the Company entered into a financing and security agreement with Action Capital Corporation that provides the Company with access to borrow through advances of funds up to a maximum aggregate principal amount of $3.0 million. While we have and continue to take steps to stabilize revenues and decrease our operating costs and entered into the financing transaction with Action Capital, unless we are able to further improve our liquidity in the future, there is substantial doubt about the Company’s ability to continue as a going concern. Our registered independent public accounting firm’s report on our audited financial statements for the year ended September 30, 2016 that are included as part of our annual report on Form 10-K that was filed with the Securities and Exchange Commission contains an explanatory paragraph related to the Company’s ability to continue as a going concern. The Company is continuing to work to further improve its liquidity position and is evaluating additional sources of capital and financing. However, there is no assurance that additional capital and/or financing will be available to the Company, and even if available, whether it will be on terms acceptable to us or in amounts required. Conference Call and Webcast Learning Tree will host an investor conference call to discuss its results for the fourth quarter and full fiscal year 2016 and future outlook at 4:30 p.m. ET, January 18, 2017. To participate, call (888)419-5570 or +1(617)896-9871 (International Callers) and enter pass code: at least five minutes before 4:30pm (ET) / 1:30pm (PT) on Wednesday, January 18, 2017; or, go to Learning Tree’s Investor website at www.learningtree.com/investor to gain access and listen to the live webcast. A webcast replay of the investor conference call will be available for 90 days via the Internet through the Investor Relations section of Learning Tree’s website at www.learningtree.com/investor . We have also filed our Annual Report on Form 10-K for our fiscal year 2016 with the Securities and Exchange Commission (“SEC”) which is available at the SEC's Internet site ( http://www.sec.gov ). About Learning Tree International, Inc. Established in 1974, Learning Tree International is a leading provider of IT training and management training to business and government organizations worldwide. In addition, Learning Tree provides ITWorkforce Optimization Solutions – a modern approach that improves the adoption of skills and accelerates the implementation of technical and business processes required to improve IT service delivery. To support both business and government organizations in their workforce optimization efforts, Learning Tree develops structured learning paths prior to training, and provides implementation services that extend the value of training long after a training event has concluded. These custom services include:needs assessments, skill gaps analyses, blended learning solutions, andproject acceleration/process implementation workshops. Over 2.4 million IT professionals have enhanced their knowledge, skills and abilities from Learning Tree's hands-on instructor-led training by accessing a broad, proprietary library of courses on topics including: web development,cyber security,project management, Agile and best practice adoption,operating systems, database administration and programming, networking, cloud computing, big data, software design and development, business intelligence, activity-based intelligence, leadership, management and business skills, and more.
